       Case 2:19-cv-05101-WB Document 82 Filed 07/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REGINA SMITH,                                            CIVIL ACTION
                     Plaintiff,

             v.

NMC WOLLARD, INC., WOLLARD                               NO. 19-5101
AIRPORT EQUIPMENT, INC.,
WOLLARD EQUIPMENT CO., INC.,
NORTHEASTERN MOTOR CO., INC.,
HOBART BROTHERS COMPANY,
NORTHWESTERN MOTOR CO., INC.,
DIVISION OF MOBILITY INC.,
STEINGART ACQUISITION CO., INC.,
CRITON TECHNOLGOIES WOLLARD
AIRPORT EQUIPMENT COMPANY,
               Defendants.

                                       ORDER

    AND NOW, this 23rd day of July, 2021, IT IS HEREBY ORDERED:

  1. Upon consideration of Defendants’ Motion for Summary Judgment (ECF 63), Plaintiff’s

     response thereto (ECF 67), Defendants’ reply (ECF 70), and Plaintiff’s sur-reply (ECF

     75), that the Motion is DENIED.

  2. Upon consideration of Defendants’ Motion to Preclude the Reports, Testimony, and

     Evidence of Plaintiff’s Expert (ECF 64), Plaintiff’s response thereto (ECF 68),

     Defendants’ reply (ECF 72), and Plaintiff’s sur-reply (ECF 74), that the Motion is

     DENIED.

                                                 BY THE COURT:

                                                 /s/Wendy Beetlestone, J.

                                                 _______________________________
                                                 WENDY BEETLESTONE, J.
